UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6213


GEORGE RILEY ALTMAN,

                     Petitioner - Appellant,

              v.

WARDEN HOLLENBAEK,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, Chief District Judge. (5:15-hc-02256-D)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Riley Altman, Appellant Pro Se. Genna Danelle Petre, Special Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Riley Altman, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his

28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. Altman v. Hollenbaek, No. 5:15-hc-02256-D

(E.D.N.C. Jan. 30, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                          2